



angologoa28.gif [angologoa28.gif]
PERFORMANCE SHARE AWARD AGREEMENT
This Performance Share Award Agreement (this “Agreement”), dated as of the _____
day of ___________________ (the “Grant Date”), is between AngioDynamics, Inc., a
Delaware corporation (“AngioDynamics” or the “Company”), and ________________
(the “Participant”), an employee of the Company or any of its Affiliates or
Subsidiaries and whose name appears on the signature page hereto. All
capitalized terms not otherwise defined herein shall have the meaning ascribed
thereto in Appendix A to this Agreement or the AngioDynamics 2004 Stock and
Incentive Award Plan, as amended (the “Plan”), as applicable.
Overview of Your Award
Target Amount of Performance Shares: ______ shares.
 Performance Period: June 1, 2019 to May 31, 2022.
Performance Year 1: June 1, 2019 through May 31, 2020.
Performance Year 2: June 1, 2020 through May 31, 2021.
Performance Year 3: June 1, 2021 through May 31, 2022.
Peer Group: Set forth on Appendix A.
1. Grant and Acceptance of Performance Shares. Effective as of the Grant Date,
the Company hereby grants to the Participant a Performance Share Award (the
“Performance Shares”), subject to the terms and conditions set forth in this
Agreement and the Plan, with respect to _____ shares (the “Target Amount”) of
the Company’s common stock, par value $0.01 per share (the “Common Stock”). This
grant of Performance Shares shall not confer any right to the Participant (or
any other participant) to be granted any Performance Shares in the future.


2. Eligibility Conditions upon Performance Shares. The Participant hereby
acknowledges that the vesting of any of the Performance Shares (and delivery of
shares of Common Stock with respect to any such vested Performance Shares) is
subject to certain eligibility, performance and other conditions set forth
herein. Except as otherwise provided in Section 7 of this Agreement, all shares
of Common Stock in respect of Performance Shares that vest pursuant to the terms
of this Agreement and the Plan shall be issued to the Participant as soon as
practicable (and in all events within sixty (60) days) after the end of the
Performance Period, and no shares of Common Stock in settlement of vested
Performance Shares shall be issued to the Participant prior to the end of the
Performance Period.


3. Satisfaction of Performance-Based Conditions. Subject to Sections 5, 6, 7(a)
and 7(b) of this Agreement, the Performance Shares will be eligible to vest if
and only if the performance conditions established in this Section 3 with
respect to such Performance Shares are satisfied. Vesting of Performance Shares
is based upon the performance of the Company with respect to the performance
targets (as set forth below) for each Performance Year, subject to modification
based on the Company’s achieved Relative TSR, each as more fully provided below
and in Appendix A.


(a)Year 1 Performance Shares. Subject to Sections 3(d), 5, 6, 7(a) and 7(b) of
this Agreement, one-third of the Target Amount (or ____ Performance Shares) will
be eligible to vest based on achievement of the performance targets set forth in
the table below for Performance Year





--------------------------------------------------------------------------------





1 (June 1, 2019 through May 31, 2020) (the “Year 1 Performance Shares”).
One-half of the Year 1 Performance Shares shall be eligible to vest based on the
Company’s Worldwide Revenue achieved for Performance Year 1 (the “Year 1 Revenue
Shares”), and one-half of the Year 1 Performance Shares shall be eligible to
vest based on the Company’s Worldwide Adjusted EPS achieved for Performance Year
1 (the “Year 1 EPS Shares”), each in accordance with the following table:
Year 1 Performance Shares
Worldwide Revenue (in millions)
 
Worldwide Adjusted EPS
(50% of Year 1 Performance Shares)
 
(50% of Year 1 Performance Shares)
 
 
 
 
 
 
 
 
 
 
Target
(%)
 
Worldwide Revenue
($)
Revenue Payout Percentage (%)
 
 
Target
(%)
 Worldwide Adjusted EPS
($)
 EPS Payout Percentage
(%)
 
103.00%
 $ 292.5
200%
 
 
115.00%
 $ 0.30
200%
 
102.40%
 $ 290.8
180%
 
 
112.00%
 $ 0.29
180%
 
101.80%
 $ 289.1
160%
 
 
109.00%
 $ 0.28
160%
 
101.20%
 $ 287.4
140%
 
 
106.00%
 $ 0.28
140%
 
100.60%
 $ 285.7
120%
 
 
103.00%
 $ 0.27
120%
 
100.00%
 $ 284.0
100%
 
 
100.00%
 $ 0.26
100%
 
99.00%
 $ 281.2
80%
 
 
97.00%
 $ 0.25
80%
 
98.00%
 $ 278.3
60%
 
 
94.00%
 $ 0.24
60%
 
97.00%
 $ 275.5
40%
 
 
91.00%
 $ 0.24
40%
 
96.00%
 $ 272.6
20%
 
 
88.00%
 $ 0.23
20%
 
95.00%
 $ 269.8
0%
 
 
85.00%
 $ 0.22
0%



The number of Year 1 Revenue Shares and Year 1 EPS Shares eligible to vest shall
be calculated by multiplying the number of Year 1 Revenue Shares or Year 1 EPS
Shares, as applicable, by the Revenue Payout Percentage or EPS Payout
Percentage, respectively, set forth in the table above for the applicable level
of achievement. Each of the Revenue Payout Percentage and EPS Payout Percentage
shall not be below 0% and shall not exceed 200%, and the Revenue Payout
Percentage and EPS Payout Percentage for performance between the levels set
forth in the table above shall be determined by straight-line interpolation
between such levels. Therefore, subject to Section 3(d) of this Agreement, the
total number of Year 1 Performance Shares eligible to vest (the “Year 1 Eligible
Performance Shares”) shall be equal to:


Year 1 Eligible Performance Shares = (Year 1 Revenue Shares * Revenue Payout
Percentage) + (Year 1 EPS Shares * EPS Payout Percentage).


(b)Year 2 Performance Shares. Subject to Sections 3(d), 5, 6, 7(a) and 7(b) of
this Agreement, one-third of the Target Amount (or ____ Performance Shares) will
be eligible to vest based on achievement of the performance targets set forth in
the table below for Performance Year 2 (June 1, 2020 through May 31, 2021) (the
“Year 2 Performance Shares”). One-half of the Year 2 Performance Shares shall be
eligible to vest based on the Company’s Worldwide Revenue Growth achieved for
Performance Year 2 (the “Year 2 Revenue Shares”), and one-half of the Year 2
Performance Shares shall be eligible to vest based on the Company’s Worldwide
Adjusted EPS achieved for Performance Year 2 (the “Year 2 EPS Shares”), each in
accordance with the following table:







--------------------------------------------------------------------------------





Year 2 Performance Shares
Worldwide Revenue Growth
 
Worldwide Adjusted EPS
(50% of Year 2 Performance Shares)
 
(50% of Year 2 Performance Shares)
 
 
 
 
 
 
 
 
 
 
Target
(%)
  Worldwide
Revenue Growth
(%)
Revenue Payout Percentage
(%)
 
 
Target
(%)
 Worldwide Adjusted EPS
($)
 EPS Payout Percentage
(%)
 
150.00%
9.0%
200%
 
 
116.00%
 $ 0.58
200%
 
140.00%
8.4%
180%
 
 
112.80%
 $ 0.56
180%
 
130.00%
7.8%
160%
 
 
109.60%
 $ 0.55
160%
 
120.00%
7.2%
140%
 
 
106.40%
 $ 0.53
140%
 
110.00%
6.6%
120%
 
 
103.20%
 $ 0.52
120%
 
100.00%
6.0%
100%
 
 
100.00%
 $ 0.50
100%
 
90.00%
5.4%
80%
 
 
96.80%
 $ 0.48
80%
 
80.00%
4.8%
60%
 
 
93.60%
 $ 0.47
60%
 
70.00%
4.2%
40%
 
 
90.40%
 $ 0.45
40%
 
60.00%
3.6%
20%
 
 
87.20%
 $ 0.44
20%
 
50.00%
3.0%
0%
 
 
84.00%
 $ 0.42
0%



The number of Year 2 Revenue Shares and Year 2 EPS Shares eligible to vest shall
be calculated by multiplying the number of Year 2 Revenue Shares or Year 2 EPS
Shares, as applicable, by the Revenue Payout Percentage or EPS Payout
Percentage, respectively, set forth in the table above for the applicable level
of achievement. Each of the Revenue Payout Percentage and EPS Payout Percentage
shall not be below 0% and shall not exceed 200%, and the Revenue Payout
Percentage and EPS Payout Percentage for performance between the levels set
forth in the table above shall be determined by straight-line interpolation
between such levels. Therefore, subject to Section 3(d) of this Agreement, the
total number of Year 2 Performance Shares eligible to vest (the “Year 2 Eligible
Performance Shares”) shall be equal to:


Year 2 Eligible Performance Shares = (Year 2 Revenue Shares * Revenue Payout
Percentage) + (Year 2 EPS Shares * EPS Payout Percentage).


(c)Year 3 Performance Shares. Subject to Sections 3(d), 5, 6, 7(a) and 7(b) of
this Agreement, one-third of the Target Amount (or ____ Performance Shares) will
be eligible to vest based on achievement of the performance targets set forth in
the table below for Performance Year 3 (June 1, 2021 through May 31, 2022) (the
“Year 3 Performance Shares”). One-half of the Year 3 Performance Shares shall be
eligible to vest based on the Company’s Worldwide Revenue Growth achieved for
Performance Year 3 (the “Year 3 Revenue Shares”), and one-half of the Year 3
Performance Shares shall be eligible to vest based on the Company’s Worldwide
Adjusted EPS achieved for Performance Year 3 (the “Year 3 EPS Shares”), each in
accordance with the following table:









--------------------------------------------------------------------------------





Year 3 Performance Shares
Worldwide Revenue Growth
 
Worldwide Adjusted EPS
(50% of Year 3 Performance Shares)
 
(50% of Year 3 Performance Shares)
 
 
 
 
 
 
 
 
 
 
Target
(%)
  Worldwide
Revenue Growth
(%)
Revenue Payout Percentage
(%)
 
 
Target
(%)
 Worldwide Adjusted EPS
($)
 EPS Payout Percentage
(%)
 
150.00%
10.5%
200%
 
 
116.00%
 $ 0.87
200%
 
140.00%
9.8%
180%
 
 
112.80%
 $ 0.85
180%
 
130.00%
9.1%
160%
 
 
109.60%
 $ 0.82
160%
 
120.00%
8.4%
140%
 
 
106.40%
 $ 0.80
140%
 
110.00%
7.7%
120%
 
 
103.20%
 $ 0.77
120%
 
100.00%
7%
100%
 
 
100.00%
 $ 0.75
100%
 
90.00%
6.3%
80%
 
 
96.80%
 $ 0.73
80%
 
80.00%
5.6%
60%
 
 
93.60%
 $ 0.70
60%
 
70.00%
4.9%
40%
 
 
90.40%
 $ 0.68
40%
 
60.00%
4.2%
20%
 
 
87.20%
 $ 0.65
20%
 
50.00%
3.5%
0%
 
 
85.00%
 $ 0.64
0%



The number of Year 3 Revenue Shares and Year 3 EPS Shares eligible to vest shall
be calculated by multiplying the number of Year 3 Revenue Shares or Year 3 EPS
Shares, as applicable, by the Revenue Payout Percentage or EPS Payout
Percentage, respectively, set forth in the table above for the applicable level
of achievement. Each of the Revenue Payout Percentage and EPS Payout Percentage
shall not be below 0% and shall not exceed 200%, and the Revenue Payout
Percentage and EPS Payout Percentage for performance between the levels set
forth in the table above shall be determined by straight-line interpolation
between such levels. Therefore, subject to Section 3(d) of this Agreement, the
total number of Year 3 Performance Shares eligible to vest (the “Year 3 Eligible
Performance Shares”) shall be equal to:


Year 3 Eligible Performance Shares = (Year 3 Revenue Shares * Revenue Payout
Percentage) + (Year 3 EPS Shares * EPS Payout Percentage).




(d)TSR Modifier; Total Performance Shares Eligible to Vest. Notwithstanding the
performance criteria set forth in Sections 3(a) through (c) above, the vesting
of the Performance Shares is further subject to achievement of the following
Relative TSR performance goal over the Performance Period, as calculated in
accordance with Appendix A:
 
 
 
Relative TSR
  
TSR Multiplier
75th Percentile or Above
  
1.2
 
 
50th Percentile
  
1.0
 
 
25th Percentile or Below
  
0.8



The TSR Multiplier shall not be below 0.8 and shall not exceed 1.2, and shall be
determined by straight-line interpolation for Relative TSR performance in
between the levels set forth in the table above.





--------------------------------------------------------------------------------







The total number of Performance Shares eligible to vest in accordance with
Sections 5 through 7 of this Agreement (the “Total Eligible Performance Shares”)
shall be equal to:


Total Eligible Performance Shares = TSR Multiplier * (Year 1 Eligible
Performance Shares + Year 2 Eligible Performance Shares + Year 3 Eligible
Performance Shares).


(e)Forfeiture Upon Failure to Satisfy Performance Conditions; Clawback. For the
avoidance of doubt, any Performance Shares for which the applicable performance
conditions are not satisfied in accordance with this Section 3 shall be
automatically forfeited by the Participant without consideration at the end of
the Performance Period (or, if earlier, the date of termination in the
circumstances described in Section 6). Without limitation of Section 13(j) of
the Plan, the Performance Shares and any Common Stock that may be issued with
respect to the Performance Shares shall be subject to any recovery, recoupment,
clawback, and/or other forfeiture policy maintained by the Company or its
Subsidiaries or Affiliates from time to time.


(f)Board Determinations Binding; Adjustments to Performance Goals. Without
limitation of Section 12(b) of the Plan, all determinations and interpretations
of the terms of this Agreement and the Plan (including, without limitation, all
calculations regarding the determination of the level of achievement of any of
the performance targets set forth herein) shall be made by the Board (or the
Committee, as applicable) in its sole discretion, and shall be final, binding,
and conclusive on the Company, its Subsidiaries and Affiliates, and the
Participant (and each of their successors and assigns). Notwithstanding anything
to the contrary set forth in this Agreement, the Board (or the Committee, as
applicable) may modify the performance goals described in this Section 3
(including, without limitation, any of the definitions or formulas set forth on
Appendix A) in any manner that the Board (or the Committee, as applicable) deems
appropriate in its sole discretion to preserve the intended benefits of this
Agreement, in each case to account for the impact of events that the Board (or
the Committee, as applicable) deems appropriate, including, but not limited to,
mergers, acquisitions, divestitures, licensing arrangements, accounting changes,
currency fluctuations, financing activities, expenses for restructuring, and
other extraordinary items, whether with respect to the Company, any member of
the Peer Group, or otherwise. For the avoidance of doubt, the Performance Shares
granted hereunder are not intended to constitute “Performance-Based
Compensation” as defined in the Plan.


4. Participant’s Rights in Common Stock. The shares of Common Stock, if and when
issued hereunder upon the vesting of any Performance Shares, shall be registered
in the name of the Participant and evidenced in the manner as the Company may
determine. During the period prior to the issuance of Common Stock, the
Participant will have no rights of a stockholder of the Company with respect to
the Common Stock underlying the Performance Shares, including no right to
receive dividends or vote the shares of Common Stock underlying the Performance
Shares.


5. Death; Retirement; Disability. In the event that the Participant’s employment
with the Company or any of its Subsidiaries or Affiliates is terminated due to
death, Retirement, or Disability, in each case on or after the Grant Date, but
prior to the end of the Performance Period, the Performance Shares shall remain
eligible to vest following the end date of the Performance Period; however,
except as set forth in Section 7 of this Agreement, the Participant shall only
be eligible to vest in a prorated portion of the Total Eligible Performance
Shares calculated in accordance with Section 3 of this Agreement based on the
Participant’s months of service (rounded to the nearest whole month) with the
Company (or any of its Subsidiaries or Affiliates) during the Performance Period
prior to the date of such termination. The Participant may, from





--------------------------------------------------------------------------------





time to time, name any beneficiary or beneficiaries (who may be named
contingently or successively) to whom any benefit under this Agreement is to be
paid in case of his or her death before he or she receives any or all such
benefit. Each such designation shall revoke all prior designations by the
Participant, shall be in a form prescribed by the Company, and will be effective
only when filed by the Participant in writing with the Secretary of the Company
during the Participant’s lifetime. In the absence of any such designation,
benefits remaining unpaid at the Participant’s death shall be paid to the
Participant’s estate.


6. Other Terminations of Employment -- Eligibility Conditions. Except as set
forth in Sections 5 or 7, vesting in any of the Total Eligible Performance
Shares is expressly conditioned upon the Participant’s continuous employment
with the Company or any of its Subsidiaries or Affiliates through the last day
of the Performance Period. If the Participant’s employment with the Company and
its Subsidiaries or Affiliates is terminated or the Participant separates from
the Company and its Subsidiaries or Affiliates for any reason other than death,
Retirement, or Disability, in each case prior to the end of the Performance
Period (and unless Section 7 applies), the Performance Shares shall immediately
terminate for no consideration and no shares of Common Stock shall be issued in
respect thereof, regardless of whether any of the performance conditions in
Section 3 of this Agreement would have otherwise been satisfied.


7. Change in Control. Notwithstanding anything to the contrary in this
Agreement:


(a)    in the event of a Change in Control on or after the Grant Date, but prior
to the end of the Performance Period and prior to the Participant’s termination
of employment with the Company or any Subsidiary or Affiliate for any reason,
the Participant shall immediately vest in 100% of the Target Amount (regardless
of the number of the Performance Shares that would have otherwise been eligible
to vest pursuant to Section 3);
  
(b)    in the event the Participant’s employment with the Company or any
Subsidiary or Affiliate terminates due to one of the reasons expressly covered
by Section 5 of this Agreement and a Change in Control of the Company occurs
subsequent to such a termination of employment (but during the Performance
Period), the prorated vesting provided for in Section 5 shall be based on 100%
of the Target Amount instead of on the Total Eligible Performance Shares
calculated in accordance with Section 3 of this Agreement;


(c)    any shares of Common Stock subject to the Performance Shares that become
vested as described in Sections 7(a) or (b) of this Agreement shall be issued to
the Participant upon or as soon as practicable and in all events no later than
thirty (30) days after the effective date of the Change in Control (or, if so
provided by the Board, immediately prior to the Change in Control); provided,
that such issuance does not result in the imposition of any additional taxes,
interest, or penalties on the Participant under Section 409A, as defined below
(and, if such issuance would result in such imposition, the shares of Common
Stock shall instead be issued to the Participant at the time specified in
Section 2); and


(d)    in the event a Change in Control occurs following the last day of the
Performance Period and prior to the date all vested shares of Common Stock
underlying the Performance Shares are issued pursuant to Section 2 above, any
shares of Common Stock subject to the Performance Shares that became vested
pursuant to the terms of this Agreement shall be issued to the Participant upon
or as soon as practicable (and in all events within thirty (30) days) after the
effective date of the Change in Control (or, if so provided by the Board,
immediately prior to the Change in Control).


8. Consideration for Stock. The shares of Common Stock underlying the
Performance Shares that are issued pursuant to this Agreement will be issued for
no cash consideration.







--------------------------------------------------------------------------------





9. Issuance of Stock. The Company shall not be obligated to issue any shares of
Common Stock underlying the Performance Shares that become vested pursuant to
the terms of this Agreement until (i) all federal and state laws and regulations
as the Company may deem applicable have been complied with; (ii) the shares have
been listed or authorized for listing upon official notice to the Nasdaq Global
Select Market (or such other U.S. national securities exchange) or have
otherwise been accorded trading privileges; and (iii) all other legal matters in
connection with the issuance and delivery of the shares have been approved by
the Company’s legal department.


10. Tax Withholding. The Participant acknowledges that he or she shall be
responsible for the payment of any taxes of any kind required by any national,
state or local law to be paid with respect to the award of Performance Shares or
the shares of Common Stock to be delivered hereunder, including, without
limitation, the payment of any applicable withholding, income, social and
similar taxes or obligations. The Participant further acknowledges that neither
the Company nor any of its Subsidiaries or Affiliates (1) makes any
representations or undertakings regarding the treatment of any tax-related
matters in connection with any aspect of this Agreement, including the grant of
the Performance Shares, the vesting of any of the Performance Shares, or the
issuance of shares of Common Stock hereunder, the subsequent sale of any shares
of Common Stock acquired hereunder and the receipt of any dividends (if
applicable); or (2) commits or is under any obligation to structure the terms of
the grant or any aspect of the Performance Shares to reduce or eliminate the
Participant’s liability for tax-related matters or achieve any particular tax
result. Further, if the Participant becomes subject to tax and/or social
security contributions in more than one jurisdiction between the Grant Date and
the date of any relevant taxable, tax and/or social security contribution
withholding event, as applicable, the Participant acknowledges that the Company
(or any of its Subsidiaries or Affiliates) may be required to withhold or
account for tax-related matters in more than one jurisdiction. Prior to any
relevant taxable, tax and/or social security contribution withholding event, the
Participant shall pay or make adequate arrangements satisfactory to the Company
to satisfy all tax-related matters. In this regard, the Participant authorizes
the Company (or its applicable Subsidiary or Affiliate), at its sole discretion,
to satisfy the obligations with respect to tax-related matters by one or a
combination of the following: (i) withholding from the Participant’s wages or
other cash compensation paid to him or her by the Company or any of its
Subsidiaries or Affiliates; (ii) withholding from the proceeds of the sale of
shares of Common Stock acquired hereunder, either through a voluntary sale or
through a mandatory sale arranged by the Company (on the Participant’s behalf
pursuant to this authorization); or (iii) withholding in shares of Common Stock
to be issued hereunder. The Company (or its applicable Subsidiary or Affiliate)
will withhold or account for tax-related matters by considering applicable
maximum statutory withholding amounts or other applicable withholding rates. If
the obligation for tax-related matters is satisfied by withholding in shares of
Common Stock, for tax purposes, the Participant will be deemed to have been
issued the full number of shares of Common Stock subject to the vested portion
of the Performance Shares, notwithstanding that a number of the shares of Common
Stock that would otherwise be delivered to the Participant is held back solely
for the purpose of paying any taxes of any kind due as a result of any aspect of
the Participant’s holding of these Performance Shares. Finally, the Participant
shall pay to the Company (or at the Company’s direction, its applicable
Subsidiary or Affiliate) the amount of taxes of any kind that the Company (or
such applicable Subsidiary or Affiliate) may be required to withhold or account
for as a result of Participant’s holding of these Performance Shares that cannot
be satisfied by the means described in this Section 10. The Company may refuse
to issue or deliver shares of Common Stock or the proceeds of the sale of shares
of Common Stock to the Participant if the Participant fails to comply with
Participant’s obligation in connection with any tax-related matters.


11. Compliance with Section 409A. This Agreement is intended to comply with, or
be exempt from, the requirements of Section 409A of the Code and the regulations
promulgated thereunder (together, “Section 409A”). Accordingly, all provisions
herein shall be construed and interpreted to comply with, or to be exempt from,
Section 409A. This Agreement may be amended at any time by the Company, without
the consent of





--------------------------------------------------------------------------------





the Participant, to avoid the application of Section 409A in a particular
circumstance or that is necessary or desirable to satisfy any of the
requirements under Section 409A, but the Company shall not be under any
obligation to make any such amendment. Nothing in this Agreement shall provide a
basis for any person to take action against the Company or any of its
Subsidiaries or Affiliates based on matters covered by Section 409A, including
the tax treatment of any amount paid or Performance Shares granted under this
Agreement, and neither the Company nor any of its Subsidiaries or Affiliates
shall under any circumstances have any liability to Participant or his or her
estate or any other party for any taxes, penalties or interest due on amounts
paid or payable under this Agreement, including taxes, penalties or interest
imposed under Section 409A. Notwithstanding any provision to the contrary in
this Agreement, if shares of Common Stock or other amounts become issuable or
distributable under this Agreement by reason of the Participant’s “separation
from service,” within the meaning of Section 409A, and the Participant is a
“specified employee,” within the meaning of Section 409A, at the time of such
“separation from service,” the shares of Common Stock shall not be issued or
distributed to the Participant prior to the earlier of (i) the first day of the
seventh (7th) month following the date of the Participant’s Separation from
Service or (ii) the date of the Participant’s death, if such delayed
commencement is otherwise required in order to avoid a prohibited distribution
under Section 409A(a)(2)(B)(i). Upon the expiration of the applicable Section
409A(a)(2)(B)(i) deferral period, any shares of Common Stock underlying the
Performance Shares issued pursuant to this Agreement, the delivery of which is
deferred pursuant to this Section 11, shall be issued or distributed (without
interest) to the Participant.


12. Recapitalization. Without limitation of Section 10 of the Plan, in the event
there is any change in the Company’s Common Stock through the declaration of
stock dividends or through recapitalization resulting in stock split-ups or
through merger, consolidation, exchange of shares of Common Stock, or otherwise,
the number and class of shares of Common Stock subject to the Performance Shares
shall be equitably adjusted by the Company, in a manner determined in its sole
discretion, to prevent dilution or enlargement of the benefits intended to be
conferred by the Performance Shares under this Agreement.


13. Investment Intent; Unfunded Obligation. The Participant acknowledges that
the acquisition of shares of Common Stock to be issued hereunder is for
investment purposes without a view to distribution thereof. The Participant
further acknowledges that the Performance Shares granted hereunder represent an
unfunded, unsecured right to receive shares of Common Stock in respect of the
Performance Shares that become vested in accordance with the terms of this
Agreement, if any.


14. Limits on Transferability; Restrictions on Shares; Legend on Certificate.
Until any shares of Common Stock have been issued in accordance with the terms
of this Agreement or by action of the Board, the Performance Shares are not
transferable and shall not be sold, transferred, assigned, pledged, gifted,
hypothecated or otherwise disposed of or encumbered by the Participant.
Transfers by the Participant of any shares of Common Stock delivered under this
Agreement are subject to the Company’s Insider Trading Policy and applicable
securities laws. Shares of Common Stock issued to the Participant in certificate
form or to the Participant’s book entry account upon satisfaction of the vesting
and other conditions of the Performance Shares may be restricted from transfer
or sale by the Company and evidenced by stop-transfer instructions upon the
Participant’s book entry account or restricted legend(s) affixed to certificates
in the form as the Company or its counsel may require with respect to any
applicable restrictions on sale or transfer.


15. Award Subject to the Plan. The Performance Shares granted pursuant to this
Agreement are subject to the Plan. The terms and provisions of the Plan, as each
may be amended from time to time, are hereby incorporated herein by reference.
In the event of a conflict between any term or provision contained in this
Agreement and a term or provision of the Plan, the applicable terms and
conditions of the Plan will govern and prevail. However, no amendment of the
Plan after the date hereof may adversely alter or impair the issuance of the
Common Stock underlying the Performance Shares to be made pursuant to this
Agreement without the Participant’s consent.





--------------------------------------------------------------------------------







16. No Rights to Continued Employment. This Agreement shall not confer upon the
Participant any right to continuation of employment with the Company, its
Subsidiaries or Affiliates, nor shall this Agreement interfere in any way with
the Company’s (or its Subsidiaries’ or Affiliates’) right to terminate the
Participant’s employment at any time with or without cause.


17. Legal Notices. Any legal notice necessary under this Agreement shall be
addressed to the Company in care of its General Counsel at the principal
executive offices of the Company and to the Participant at the address appearing
in the personnel records of the Company for such Participant or to either party
at such other address as either party may designate in writing to the other. Any
such notice shall be deemed effective upon receipt thereof by the addressee.


18. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of New York (without regard
to the conflict of laws principles thereof) and applicable federal laws. For
purposes of litigating any dispute that arises directly or indirectly from the
relationship of the parties evidenced by this Agreement, the parties hereby
submit and consent to the exclusive jurisdiction of the State of New York and
agree that such litigation shall be conducted only in the State of New York, or
the federal courts for the United States for the Northern District of New York,
and no other courts, where this Agreement is made and/or to be performed.


19. Amendment. Upon the approval of the Board in its sole discretion, the Board
or the Committee may terminate, amend or modify this Agreement, provided,
however, that, subject to Sections 3(f), 11 and 12 of this Agreement, no such
amendment or modification of this Agreement may in any way adversely affect the
Participant’s rights under this Agreement without the Participant’s written
consent.


20. Headings. The headings contained in this Agreement are for convenience only
and shall not affect the meaning or interpretation of this Agreement.


21. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]









































--------------------------------------------------------------------------------





This Agreement is being signed as of the Grant Date.
AngioDynamics, Inc.


By:    jimsignatureproxya06.gif [jimsignatureproxya06.gif]
Name:    ___Jim Clemmer_______
Title:    President &Chief Executive Officer
Participant


By:    ______________________________
Name:              







































































--------------------------------------------------------------------------------





APPENDIX A - CERTAIN DEFINITIONS AND CALCULATIONS
For purposes of this Agreement, the following terms have the meanings set forth
below:


(a)
“Change in Control” shall mean that any of the following events has occurred:

(i)     any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities, excluding any Person who
becomes such a Beneficial Owner in connection with a transaction described in
clause (A) of paragraph (iii) below; or
(ii)     the following individuals cease for any reason to constitute a majority
of the number of directors serving on the Board: individuals who, at the
beginning of any period of two consecutive years or less (not including any
period prior to the date of this Agreement), constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s shareholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of such period or whose appointment, election or nomination for
election was previously so approved or recommended; or
(iii)     there is consummated a merger or consolidation of the Company or any
Subsidiary with any other corporation, other than (A) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof), in combination with the ownership
of any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any Subsidiary, at least 60% of the combined voting power
of the securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing more than 50%
of the combined voting power of the Company’s then outstanding securities; or
(iv)     the shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity, at least 60% of the combined voting
power of the voting securities of which are owned by shareholders of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale.
(b)
“Disability” means disability as determined by the Board in its sole discretion.



(c)
The “Peer Group” means the Company, together with the group of companies set
forth on Schedule A hereto:

Without limitation of Section 3(f) of this Agreement, the Board (or the
Committee, as applicable) shall have the sole discretion to make adjustments to
the foregoing Peer Group to preserve the intended benefits of this Agreement, in
each case to account for the impact of events that the Board (or the Committee,
as applicable) deems appropriate, including, but not





--------------------------------------------------------------------------------





limited to, mergers, acquisitions, divestitures, licensing arrangements,
accounting changes, currency fluctuations, financing activities, expenses for
restructuring, and other extraordinary items, whether with respect to the
Company, any member of the Peer Group, or otherwise.


(d)
“Relative TSR” means “relative total shareholder return,” expressed as a
percentile, and calculated as follows:

(1)
“TSR,” or “total shareholder return,” for each member of the Peer Group shall be
calculated using the following formula:

TSR = (Change in Stock Price + Dividends Paid) / Beginning Stock Price.
“Beginning Stock Price,” for each member of the Peer Group (including the
Company), shall mean the average of the daily closing prices on the applicable
stock exchange of one share of such Peer Group member’s common stock for the 20
calendar day period ending as of the close of business on the last trading day
immediately prior to the first day of the Performance Period.
“Change in Stock Price,” for each member of the Peer Group (including the
Company), shall mean the Ending Stock Price less the Beginning Stock Price.
“Dividends Paid,” for each member of the Peer Group (including the Company),
shall mean the total of all dividends paid on one share of such Peer Group
member’s common stock during the Performance Period.
“Ending Stock Price,” for each member of the Peer Group (including the Company),
shall mean the average of the daily closing prices on the applicable stock
exchange of one share of such Peer Group member’s common stock for the 20
calendar day period ending as of the close of business on the last trading day
of the Performance Period.
(2)
Following the calculation of the TSR for the Performance Period for the Company
and each other company in the Peer Group, the Company and the other companies in
the Peer Group will be ranked, in order of maximum to minimum, according to
their respective TSR for the Performance Period.

(3)
After this ranking, the Company’s Relative TSR, expressed as a percentile, shall
be determined by the following formula:

“P” represents the Company’s Relative TSR, expressed as a percentile and
rounded, if necessary, up to the next whole percentile.
“N” represents the number of companies in the Peer Group (including the
Company).
“R” represents the Company’s ranking versus the other companies in the Peer
Group determined in accordance with items (1) and (2) above.
Example: If the Company ranked 10th out of 56 total companies in the Peer Group
(inclusive of the Company), the Relative TSR (“P”) therefore will be in the 84th
percentile.
This calculation is as follows: 0.837 = 1 - (10 - 1) / (56 - 1).


(e)
“Retirement” means retirement as determined by the Board in its sole discretion.








--------------------------------------------------------------------------------





(f)
“Worldwide Revenue” means for any particular Performance Year: revenue as
publicly reported by the Company for that year and as reviewed by the Board’s
Audit Committee and Compensation Committee.



(g)
“Worldwide Revenue Growth” means for any particular Performance Year: the
following quotient (expressed as a percentage): (A) the excess, if any, of
Worldwide Revenue for that year minus Worldwide Revenue for the immediately
preceding Performance Year, divided by (B) Worldwide Revenue for the immediately
preceding Performance Year.



“Worldwide Adjusted EPS” means for any particular Performance Year: adjusted
earnings per share as publicly reported by the Company for that year and as
reviewed by the Board’s Audit Committee and Compensation Committee.















































































--------------------------------------------------------------------------------





Schedule A




Becton, Dickinson and Company
Stryker Corporation
Boston Scientific Corporation
Intuitive Surgical, Inc.
Edwards Lifesciences Corporation
Varian Medical Systems, Inc.
STERIS plc
ResMed Inc.
Teleflex Incorporated
Integra LifeSciences Holdings Corporation
DexCom, Inc.
NuVasive, Inc.
Invacare Corporation
Cantel Medical Corp.
CONMED Corporation
Masimo Corporation
Wright Medical Group N.V.
Abiomed, Inc.
Insulet Corporation
Natus Medical Incorporated
Accuray Incorporated
CryoLife, Inc.
AtriCure, Inc.
Abbott Laboratories
Medtronic plc
Danaher Corporation
Baxter International Inc.
Zimmer Biomet Holdings, Inc.
Hologic, Inc.
IDEXX Laboratories, Inc.
Envista Holdings Corporation
LivaNova PLC
Integer Holdings Corporation
Globus Medical, Inc.
Varex Imaging Corporation
Orthofix Medical Inc.
Penumbra, Inc.
Inogen, Inc.
Nevro Corp.
Tandem Diabetes Care, Inc.
NovoCure Limited
Glaukos Corporation
Cardiovascular Systems, Inc.
 








